NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                 No. 12-1340
                                _____________

                       UNITED STATES OF AMERICA

                                       v.

                           LARNELL MORRISON,

                                             Appellant

                                 ____________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                             (No. 1-10-cr-00246-001)
                  District Judge: Honorable Sylvia H. Rambo

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               January 18, 2013

            Before: SMITH, CHAGARES and BARRY, Circuit Judges.


                            (Filed :January 29, 2013)

                                 ____________

                                   OPINION
                                 ____________


CHAGARES, Circuit Judge.
       Larnell Morrison pled guilty to two counts of possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841(a)(1). Morrison and the Government came to an

agreement under which the parties recommended an advisory sentencing range of 41 to

51 months. The District Court sentenced Morrison to 51 months of imprisonment, a

sentence that Morrison now challenges as being impermissibly based on an incorrect

range. For the reasons that follow, we will affirm.

                                             I.

       We write exclusively for the parties and thus recount only the facts essential to our

disposition. Morrison pled guilty to two counts of unlawfully distributing cocaine after

he sold drugs to a government informant on two separate occasions. The pre-sentence

investigation report submitted to the parties in advance of the sentencing hearing found

that Morrison was responsible for over 800 grams of cocaine base and over 700 grams of

cocaine hydrochloride, which translated to an offense level of 34. With a three-level

reduction for acceptance of responsibility, this resulted in a recommended offense level

of 31 and, with Morrison‟s criminal history category of IV, an advisory sentencing range

of 188 to 235 months. Morrison filed multiple objections to the report, contesting his

career offender status and the amount of drugs attributed to him.

       When the parties appeared before the District Court for sentencing, they informed

the judge that they had reached an agreement whereby Morrison agreed to drop his

objections to the pre-sentence investigation report in exchange for a reduced advisory

Guidelines imprisonment range. The range they asked the District Court to accept was

the range for an offense level of 20, or 41 to 51 months. Morrison now argues that

                                             2
because the parties stipulated that only 300 to 400 grams of cocaine should be attributed

to him, the correct offense level should have been 19 and the corresponding sentencing

range should have been 37 to 46 months. The transcript of the sentencing hearing,

though, shows that when the District Court asked defense counsel if he agreed to an

“offense level at 23,” which with the three-level reduction “would give you a potential

sentence of anywhere between 41 and 51 months,” defense counsel replied “Yes.”

Appendix 86. In making his argument, Morrison‟s attorney asked the District Court to

impose a sentence of 41 months, which he referred to as “the low end of the guidelines.”

Id. at 89.

                                               II.

       The District Court had jurisdiction over Morrison‟s sentencing pursuant to 18

U.S.C. § 3231. We have jurisdiction over the appeal under 28 U.S.C. § 1291. “When

reviewing a sentence, an appellate court must ensure that the district court „committed no

significant procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range.‟” United States v. Aquino, 555 F.3d 124, 127 (3d Cir. 2009) (quoting

Gall v. United States, 552 U.S. 38, 51 (2007)). “We review the District Court's

interpretation of the Sentencing Guidelines de novo, and scrutinize any findings of fact

for clear error.” Id. (internal citations omitted).

       Morrison‟s entire argument on appeal is based on his contention that during

sentencing, the parties stipulated that between 300 and 400 grams of cocaine be attributed

to him. However, nowhere in the transcript nor in the record generally is there any

evidence that the parties made such a stipulation. There is therefore nothing to suggest

                                               3
that the District Court made a mistake in calculating the advisory Guidelines range that

would justify this Court‟s interference with the sentence imposed by the District Court.

                                           III.

      For the foregoing reasons, we will affirm the District Court‟s judgment.




                                            4